Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/473,999, filed on 03/30/2017, which was a Non-Provisional Application of Provisional Applications 62/315,436, filed on 03/30/2016 and 62/457,588, and filed on 02/10/2017.
Claims 1-5, 7-14, 16-26 and 27 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/12/2022), Applicants filed a response on 04/14/2022 is acknowledged. 
The examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against US patent 10512676, filed on 11/04/2021, and the TD has been approved. 
Claims 24-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5, 7-14, and 16-23 are present for examination.
Applicants' arguments filed on 04/14/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.







Withdrawn-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 14-23, 25, 29-30 and 31 of US patent 10857212 B2 (see, PTO892), in view of LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


The previous rejection of Claims 1-5, 17-20, and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2, 8-9 and 10 of U. S. Patent 10227577 B2 (see, PTO892), in view of LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rory Alegria, applicants’ representative on 06/09/2022. 
Election/Restriction/Species for Rejoinder
Claims 1-5, 7-14, and 16-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 25-26 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 10/08/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and III (claims 1-5, 7-14, 16-23 and 25-26) as set forth in the Office action mailed on 10/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
Cancel claims 24 and 27.
Allowable Subject Matter
	Claims 1-5, 7-14, 16-23 and 25-26 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a pharmaceutical formulation comprising: (a) a population of recombinant human acid a-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise a first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:2, respectively, wherein 40%-60% of the N-glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6- phosphate (bis-M6P) at the first potential N-glycosylation site; (b) a citrate buffer, and (c) at least one excipient selected from the group consisting of mannitol, polysorbate 80, and combinations thereof, wherein the formulation has a pH of from about 5.0 to about 7.0. The prior art does not teach a pharmaceutical formulation comprising: (a) a population of recombinant human acid a-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise a first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:2, respectively, wherein 40%-60% of the N-glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6- phosphate (bis-M6P) at the first potential N-glycosylation site; (b) a citrate buffer, and (c) at least one excipient selected from the group consisting of mannitol, polysorbate 80, and combinations thereof, wherein the formulation has a pH of from about 5.0 to about 7.0 , in view of amendment to the claims, current Examiner’s amendment, filing of a TD, and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656